       Case 1:19-cv-00141-SHR Document 1 Filed 01/24/19 Page 1 of 21



             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Douglas L. Eash,                                     :
                          Plaintiff,                 :
                                                     :
             vs.                                     : Civil Action No.
                                                     :
County of York, Pennsylvania                         :
                                                     :
             and                                     :
                                                     :
County of York Department of Emergency Services      :
                                                     :
             and                                     :
                                                     :
Kristy Bixler, Individually and in her Official      :
Capacity as Director of Human Resources              :
                                                     :
             and                                     :
                                                     :
Kimberly Rinker, Individually and in her Official    :
Capacity as Deputy Director of Human Resources       :
                                                     :
             and                                     :
                                                     :
Ashli Stroud, Individually and in her Official       :
Capacity as East End Human Resources Representative, :
County of York                                       :
                                                     :
             and                                     :
                                                     :
John Does 1-5                                        :
                                                     :
                          Defendants.                :
__________________________________________________________________

             COMPLAINT AND DEMAND FOR JURY TRIAL



                                    1
           Case 1:19-cv-00141-SHR Document 1 Filed 01/24/19 Page 2 of 21



Douglas L. Eash, (hereinafter, “Plaintiff”) by and through his attorney, Jeremy A.

Donham, Esquire of DONHAM LAW moves the Court for entry of judgment in his

favor against the named Defendants and in support of such Complaint avers as

follows:

                    PARTIES, JURISDICTION AND VENUE

1. This Honorable Court has jurisdiction pursuant to 28 U.S.C. §1331 as this case

   arises under and pursuant to federal law specifically, the Fourth and Fourteenth

   Amendment to the United States Constitution.

2. Moreover, this Honorable Court has ancillary, pendent and supplemental

   jurisdiction over Plaintiff’s claims arising under the laws of the Commonwealth

   of Pennsylvania pursuant to 28 U.S.C. §1367.

3. Venue is proper in the United States District Court for the Middle District Of

   Pennsylvania pursuant to 28 U.S.C. Section 1391(b) & (c), wherein the Plaintiff

   resides, the Defendant regularly conducts business, and where all the wrongful

   conduct occurred.

4. Plaintiff is an adult citizen of the Commonwealth of Pennsylvania residing in

   York County, Pennsylvania.

5. Defendant County of York, Pennsylvania (“York County”) is a duly organized

   municipality and governmental entity located in the Commonwealth of




                                        2
        Case 1:19-cv-00141-SHR Document 1 Filed 01/24/19 Page 3 of 21



   Pennsylvania with its principle place of business at 28 East Market Street, York,

   PA 17401.

6. Defendant County of York Department of Emergency Services (“YCDES”) is

   located in the Commonwealth of Pennsylvania, with its principle place of

   business at 120 Davies Drive, York, PA 17402.

7. Individual Defendant Kristy Bixler (“Defendant Bixler”) is the Director of

   Human Resources. Defendant Bixler is an adult citizen of the Commonwealth of

   Pennsylvania residing in York County, Pennsylvania.

8. Individual Defendant Kimberly Rinker (“Defendant Rinker”) is the Deputy

   Director of Human Resources. Defendant Rinker is an adult citizen of the

   Commonwealth of Pennsylvania residing in York County, Pennsylvania.

9. Individual Defendant Ashli Stroud (“Defendant Stroud”) is the East End Human

   Resources Representative for the County of York. Defendant Stroud is an adult

   citizen of the Commonwealth of Pennsylvania residing in York County,

   Pennsylvania.

10. John Does 1-5 are supervisors and administrative personnel whom the Plaintiff

   believes may have participated in the decision to suspend and terminate him as

   well as defaming him to other parties both inside YCDEA and outside of YCDES.

   Thus Plaintiff will amend to include these individuals whom he believes will be

   revealed through discovery.

                                         3
        Case 1:19-cv-00141-SHR Document 1 Filed 01/24/19 Page 4 of 21



11. Defendants York County and YCDES are recipients of federal financial

   assistance through, inter alia, the Federal Emergency Management Agency in

   support of its 911 services.

12.York County also receives federal aid, upon information and belief, in the form

   of grants from the federal government as well as funding for its prison through

   the U.S. Immigration and Customs Enforcement (“ICE”) to support holding

   prisoners whom ICE is holding for deportation hearings.

13. Plaintiff was employed by York County and YCDES from on or about August

   23, 2005 until June 29, 2018.

14. York County and YCDES exercised control and supervision over Plaintiff’s

   employment conditions and benefits since York County pays the Plaintiff’s

   payroll check and controls his ability to take time off from work for personal or

   health reasons while YCDES controls Plaintiff’s weekly work schedule.

15. Further, York County’s Human Resource Department handles all issues relating

   to the work environment and maintains control over discipline and termination

   of YCDES employees.

16. Plaintiff's last position with YCDES was “Operations Supervisor” a position he

   had held from on or about February 2007 until July 2, 2018.

17. Plaintiff earned approximately $23.74 per year ($60,000.00). He also received

   healthcare benefits, pension, and other incentives.

                                         4
        Case 1:19-cv-00141-SHR Document 1 Filed 01/24/19 Page 5 of 21



18. On or about June 22, 2018 Plaintiff initiated, via Facebook Messenger, a contact

   with a new 911 employee, “C.H.”, during off-the-clock-hours.

19. Not unlike many other employee’s working at YCDES, Plaintiff and C.H. had

   developed a friendship at work and struck up conversation on Facebook

   Messenger about their personal lives.

20. Plaintiff was not the new employee’s supervisor at that time and the only contact

   they had at work related to a brief “observation period.”

21. The Facebook Messenger conversation began as a personal discussion which

   reiterated earlier discussions they had undertaken at work of a general nature such

   as C.H.’s feelings about her new job and family issues.

22. The conversation was of a mutual nature and C.H. fully welcomed the chat, at

   no time explicitly or implicitly objecting.

23. In fact, on several occasions during the chat, C.H. sought out the Plaintiff for

   conversation and even implied that she was “stalking” the Plaintiff.

24. C.H. also stated on a number of occasions, “I hope I am not creeping you out.”

25. The Plaintiff and C.H, did engage in banter regarding sexual preferences and

   stress reduction techniques.

26. Further, during the chat C.H. made statements of a sexual nature such as “I like

   being choked” “chains” “I like to switch it up” and “I stalked your profile” among

   other statements in chat.

                                           5
        Case 1:19-cv-00141-SHR Document 1 Filed 01/24/19 Page 6 of 21



27. At no time during the chat was there any indication that C.H. did not welcome

   the chat or pictures sent by the Plaintiff which showed a “fire cupping” session

   which “Michael Phelps” the famous swimming star had himself used for stress

   reduction.

28. At no time did either party mentioned herein engage in inappropriate private chat

   during work hours.

29.Again, C.H. was not assigned to Plaintiff as his subordinate and had only spent

   approximately 8 hours to observe the use of the phones and radio at the dispatch

   position, while Plaintiff was assigned as a dispatcher.

30. Upon information and belief, on June 28, 2018 C.H. filed a complaint with

   human resources about her chat session with the Plaintiff.

31.It is not clear to the Plaintiff as to whether C.H. asserted she had been sexually

   harassed, however, the defendants used this as a basis for his termination.

32. Plaintiff was contacted and told he was to meet with Defendant Rinker and

   Defendant Stroud both from human resources on Friday, June 29, 2018.

33. At the time of the requested meeting, Plaintiff was assigned to an overtime

   position from 4am to 8am as a dispatcher, had no advance notice of the meeting

   or reason for the same, and was not afforded a witness at the meeting as he was

   entitled to per workplace policy.




                                          6
        Case 1:19-cv-00141-SHR Document 1 Filed 01/24/19 Page 7 of 21



34. During the meeting Defendant Rinker and Defendant Stroud discussed the

   Facebook Messenger text chat.

35. When Plaintiff objected to the discussion of his private life and private text chat

   Defendant Rinker and Defendant Stroud demanded that he turn over his personal

   cell phone.

36. Further, when Plaintiff indicated that he would not turn over his personal cell

   phone and that he had a doctor’s appointment he needed to attend to, the Plaintiff

   was threatened by Defendant Rinker and Defendant Stroud that he could not

   leave the property until he provided his cell phone and open up private chat logs

   in his Facebook Messenger application.

37. Plaintiff objected to being forced to remain in the office against his will and

   again stressed to Defendant Rinker and Defendant Stroud that he had a doctor’s

   appointment to attend to and needed to leave.

38. Defendant Rinker and Defendant Stroud refused to permit him to leave until he

   turned over his personal cell phone and open the Facebook Messenger private

   chat for them to review.

39.Plaintiff eventually relented under duress and in fear of the loss of his job.

40.The text and pictures received by Defendant Rinker and Defendant Stroud were

   very personal since it showed private chat between he and C.H. on off-the-clock

   hours and that discussed very personal and private dialogue regarding their

                                           7
        Case 1:19-cv-00141-SHR Document 1 Filed 01/24/19 Page 8 of 21



   personal sexual preferences and how he was alleviated of stress by “fire-

   cupping.”

41.They also viewed his pictures which showed Plaintiff disrobed and lying on his

   stomach with the fire cups being administered. Another picture showed the after

   effects of the fire-cupping and stress spots.

42. Plaintiff was subsequently terminated by letter dated July 3, 2018 for the

   following asserted reasons: disregard for policies, procedures and rules in

   performance of job duties; theft or any form of dishonesty; instigating

   dissatisfaction among fellow employees; and sexual harassment. (Plaintiff’s

   Exhibit A)

43. All allegations (as noted above in the termination letter) and stated as reasons

   for the termination were false.

44.Further, the malicious statement that Plaintiff had committed sexual harassment

   was blatantly false and caused the Plaintiff great embarrassment for he, his family

   and loved ones, and his colleagues since the text and pictures were, upon

   information and belief, shared with other employees, supervisors, management

   and administration and continue to be discussed by York County and YCDES to

   this day.

45. In fact, since she allegedly filed her complaint, C.H. has initiated contact with

   the Plaintiff seeking, inter alia, to solicit money.

                                           8
        Case 1:19-cv-00141-SHR Document 1 Filed 01/24/19 Page 9 of 21



46. Additionally, upon information and belief, C.H. lost her job with YCDES for

   illegal drug use.

47. Defendant Rinker executed the termination letter, upon information and belief,

   as directed by Defendant Bixler (attached as Plaintiff Exhibit A) and upon

   information and belief she and Defendant Bixler in conjunction with Defendant

   Stroud were the municipal officers that made the decision to terminate the

   Plaintiff having final policymaking authority.

48. Also, upon information and belief, the County and its commissioners and County

   Administrator (which for purposes of this lawsuit constitute the County) also

   endorsed the decision to terminate the Plaintiff based upon false statements

   regarding the allegation that the Plaintiff has been engaged in sexual harassment.

49. Critically, during a recent mandatory employee meeting, the Director of Human

   Resources, Defendant Bixler, found it “disgusting” and confirmed known sex in

   the workplace, however, it did not result in the termination of employees although

   Defendant Bixler, Defendant Rinker and Defendant Stroud and other human

   resource representatives knew who was involved in the sex acts at work.

50. Further, at an annual Association of Public Safety Communication Officials

   “APCO” dinner party, which included management, supervisors and employees,

   individuals furtively and openly took photos with their cell phones of women’s




                                         9
       Case 1:19-cv-00141-SHR Document 1 Filed 01/24/19 Page 10 of 21



   undergarments after women at the party including employees of the Defendants

   got drunk and raised their skirts to show off their undergarments.

51. Management and supervisors later discussed the photos and have knowledge of

   the activities, yet no disciplinary action was undertaken.

52. Once more, these functions typically involve overnight stays where management

   and subordinates “hook up” with drinking and sex, sometimes in groups.

53. In fact, during a 2017 dinner, undergarments were revealed in public by two

   female supervisors yet these female employees were never disciplined or

   terminated.

54. Further, a current supervisor has had a relationship with a subordinate and no

   disciplined occurred nor termination.

55. Furthermore, a current supervisor constantly posts Facebook comments of their

   wall condemning management’s decisions and promoting fraternization without

   disciplinary action being taken.

56. Once more, “Weiner World” a local restaurant in York, is a customary place for

   fraternization and alcohol consumption including the “celebration of life” for a

   recently deceased dispatcher.

57. Moreover, a former employee was known by management to abuse alcohol on

   the job yet his employment was retained until the Plaintiff reported him under the

   influence and he was escorted home by a Deputy Sheriff.

                                           10
       Case 1:19-cv-00141-SHR Document 1 Filed 01/24/19 Page 11 of 21



58. Additionally, a current employee is a known substance abuser, including during

   911 calls for EMS. Plaintiff reported this to HR during a non-related meeting in

   June 2018 yet he retains his position.

59. Further, there are weekend trips between Supervisors and subordinates including

   FB posts showing liquor store purchases.

60. Remarkably, internal promotions are predominantly female and without proper

   interviews and a uniform selection process as prescribed by policy.

61. Consequently, after his termination, the Plaintiff filed a claim with the

   Pennsylvania Human Relations Commission (“PHRC”) for gender based

   discrimination and retaliation.

62. Accordingly, Plaintiff will seek leave to amend once he has fully exhausted these

   claims.

63. Where applicable, York County and YCDES are liable for the acts of its agents

   under a theory of Respondeat Superior.



                                  COUNT 1
        42 U.S.C. §1983 – DEPRIVATION OF LIBERTY INTEREST
                      (Plaintiff versus All Defendants)

64. Plaintiff incorporates herein the previous averments as if fully set forth.

65. At all times relevant hereto, the Plaintiff was a public sector employee of the

   defendants herein.


                                            11
         Case 1:19-cv-00141-SHR Document 1 Filed 01/24/19 Page 12 of 21



66. The Plaintiff is a citizen of the United States of America and a resident of the

   Commonwealth of Pennsylvania.

67. The Plaintiff is also a public sector employee within the meaning, purview and

   protections of the Fourteenth Amendment to the United States Constitution.

68. At all times relevant hereto, the Defendant is a governmental entity within the

   meaning and purview of 42 U.S.C. § 1983.

69. Defendants’ including Defendant Bixler, Defendant Rinker, Defendant Stroud,

   and    upon   information    and    belief,   Jacqui   Brininger   (YCDES      911

   Communications Director), Jo Ann Probst (YCDES 911 Communications, Lead

   Shift Supervisor), the County Administrator and Commissioners, individually

   and collectively, falsely deprived plaintiff his cognizable liberty interest in his

   professional reputation by disclosing to third parties within YCDES and outside

   of YCDES false and malicious disclosures, statements, and representations

   regarding plaintiff’s confidential cell phone communications, Facebook

   Messenger communications, pictures from his cell phone, confidential and

   privileged personnel and employment record information and specifically, the

   statement that he had committed sexual harassment among the remaining

   allegations of disciplinary policy violations within the termination letter.




                                          12
        Case 1:19-cv-00141-SHR Document 1 Filed 01/24/19 Page 13 of 21



70. Defendants’ and non-parties, as more fully noted above, individually and

   collectively, deprived plaintiff of his rights to a name clearing hearing during the

   grievance process.

71. Defendants’ and non-parties, as more fully noted above, fired the Plaintiff

   without any process for clearing his good name and specifically denied Plaintiff

   meaningful Due Process.

72. Since Defendants’ fired Plaintiff, Plaintiff has lost the opportunity to perform his

   job as an Operations Supervisor with YCDES in accordance with his significant

   years of professional training and experience.

73. Due to Defendants’ unlawful discipline, suspension, and termination against

   Plaintiff, Defendants’ deprived Plaintiff of his civil rights protected under the

   Fourteenth Amendment, and deprivation of which is a cognizable action under

   42 U.S.C. §1983.

74. At the time of Defendant’s actions, a reasonable public official knew or should

   have known that the retaliatory actions and termination of the Plaintiff violated

   established job rights.

75. In their denial of the meaningful, recognized full panoply of due process,

   Defendants’ have caused Plaintiff to suffer a deprivation of procedural due

   process rights afforded him by the Fourteenth Amendment of the United States




                                          13
       Case 1:19-cv-00141-SHR Document 1 Filed 01/24/19 Page 14 of 21



   Constitution, the deprivation of which is a cognizable action under Section 1983,

   42 U.S.C. § 1983.

76. As a result of the actions taken by Defendant referred to above, Defendants’ have

   caused Plaintiff to suffer damages, losses, and other harms.

77. Wherefore, Plaintiff demands judgment in his favor.


                            COUNT 2
       FOURTH AMENDMENT ILLEGAL SEARCH AND SEIZURE
                        42 U.S.C. § 1983
                   Plaintiff v. All Defendants

78. Plaintiff incorporates herein the previous averments as if fully set forth.

79. The Fourth Amendment states: “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures,

shall not be violated ....” Further, “[t]he Amendment guarantees the privacy, dignity,

and security of persons against certain arbitrary and invasive acts by officers of the

Government [.]” Skinner v. Railway Labor Executives' Assn., 489 U.S. 602, 613–

614, 109 S.Ct. 1402, 103 L.Ed.2d 639 (1989).

80. Defendants’ as more fully named above, both individually and collectively, acted

and/or validated the action(s) of, and intentionally intruded upon the Plaintiff’s

privacy in that they demanded the personal cell phone of the Plaintiff and his

Facebook Messenger account contents before they would allow Plaintiff to leave the

room for his doctor’s appointment.


                                          14
       Case 1:19-cv-00141-SHR Document 1 Filed 01/24/19 Page 15 of 21



81. The Plaintiff had a subjectively and objectively reasonable and legitimate

expectation of privacy in his personal cell phone and his private Facebook

Messenger account contents.

82. A reasonable person would find the intentional, malicious, and willful intrusion

into the Plaintiff’s personal cell phone and Facebook Messenger contents to be

highly offensive and/or morally reprehensible to any reasonable person.

83. The Defendants’ had no justification for taking the Plaintiff’s personal cell phone

against his will, and forcing him to provide to them private text chat and pictures

which dissemination had occurred in private, non-working hours.

84. Furthermore, upon information and belief, some text chat and pictures had

already, in some medium, been voluntarily provided by C.H.

85. Plaintiff did not and could not have consented to such a search and seizure on

the part of the Defendants since he was not made aware of his right to choose

therefore any search was involuntary. Additionally, he was forced to hand over his

phone and to open its contents or he was told he would not be permitted to leave.

86. Wherefore, Plaintiff has suffered damages and demands judgment in his favor.

                                     COUNT 3
                 PENNSYLVANIA COMMON LAW CLAIMS
               (INVASION OF PRIVACY AND DEFAMATION)
                  Article I § 8 of the Pennsylvania Constitution
                    Plaintiff v. Individual Defendants Only

87. Plaintiff incorporates herein the previous averments as if fully set forth.

                                          15
       Case 1:19-cv-00141-SHR Document 1 Filed 01/24/19 Page 16 of 21



88. At all times relevant hereto, the Plaintiff was a public sector employee of the

   Defendants herein.

89. The Plaintiff is a citizen of the United States of America and a resident of the

   Commonwealth of Pennsylvania.

90. The Plaintiff is also a public sector employee who enjoyed the rights and

   reasonable expectations of privacy rights on his job to confidentiality, privacy,

   dignity, and respect within the meaning and purview of federal and state laws.

                                A. Invasion of Privacy

91. At all times relevant, the Individual Defendants’ actions as described herein as

   unlawful, false, outrageous, and malicious disclosures, communications, and

   misrepresentations regarding Plaintiff to others were unauthorized and not

   privileged.

92. Defendant Rinker and Defendant Stroud intentionally prevented the Plaintiff

   from leaving the room in which they were situated and intruded within his

   personal cell phone device and his Facebook Messenger account without

   justification and without his voluntary assent since he was not made aware of his

   right not to consent to the search and was forcibly commanded to turn over the

   device, account text and pictures, or he would not be permitted to leave.




                                        16
       Case 1:19-cv-00141-SHR Document 1 Filed 01/24/19 Page 17 of 21



93. A reasonable person would find the intrusion into Plaintiff’s personal cell phone

   and his forced disclosure of his Facebook Messenger account text and pictures to

   be highly offensive.

94. At the time of Defendant’s disclosures to others in the Dispatch Center, a

   reasonable public official knew or should have known that Plaintiff had a

   recognized expectation of privacy and that expectation of privacy extends to his

   personal cell phone and personal social media accounts such as Facebook

   Messenger which is a private chat account within Facebook.

95. Defendant Rinker and Defendant Stroud wrongfully acquired possession of

   private, confidential, and personal communications from Plaintiff’s Personal Cell

   Phone and “Facebook Messenger Account” that Plaintiff never released to

   Defendants, nor authorized Defendant Rinker and Defendant Stroud to possess.

96. Plaintiff never consented, authorized, or permitted Defendants to disclose

   Plaintiff’s private and confidential information to others, including within the

   911 Center or outside the 911 Center.

97. As a result of same Plaintiff has suffered economic damages and emotional pain

   and suffering and embarrassment.

                                B. Defamation

98. Defendants knew or should have known that its malicious, intentional, and

   retaliatory disclosures of Plaintiff’s personal “Facebook Messenger” contents

                                         17
       Case 1:19-cv-00141-SHR Document 1 Filed 01/24/19 Page 18 of 21



   were not authorized by Plaintiff, or otherwise disclosable within recognized job

   privilege enjoyed by Defendants.

99. Defendants published the termination letter, alleged reasons for termination

   including the private text chat and pictures, and individuals within and outside of

   York County and YCDES to whom it was published understood the defamatory

   meaning because they knew the Plaintiff had not committed sexual harassment

   as pertaining to C.H.

100. As a result of the outrageous disclosures made by the Defendants referred to

   above, the Defendants have caused Plaintiff to suffer embarrassment, loss of

   professional esteem and reputation, and emotional harm.

101. WHEREFORE, Plaintiff demands compensatory, and punitive damages

   against the Individual Defendants and any other equitable remedy that this

   Honorable Court deems reasonable and just.

                            COUNT 4
               WRONGFUL DISCHARGE IN VIOLATION OF
                  PENNSYLVANIA PUBLIC POLICY

102.   Plaintiff incorporates herein the previous averments as if fully set forth.

103.   It is a public policy of the Commonwealth of Pennsylvania that Defendants

   cannot discharge an employee by using the text and pictures it obtains

   unjustifiably and unlawfully due to an invasion of the employee’s privacy.




                                          18
       Case 1:19-cv-00141-SHR Document 1 Filed 01/24/19 Page 19 of 21



104.   Plaintiff lost his job with YCDES because his personal cell phone and private

   text chat and pictures were unlawfully confiscated and his privacy violated by

   his human resource representatives, supervisors and other individual defendants.

105.   To allow an employer to use these laws to arbitrarily discharge an employee

   is a violation of public policy.

106.   The typical case involving wrongful discharge in violation of public policy is

   one where the “employee's termination is retaliatory and not grounded on a

   legitimate reason.” Goodwin v. Moyer, 549 F. Supp. 2d 621, 636 (M.D. Pa.

   2006).

107.   As a result of Plaintiff’s termination, he has suffered emotional harm,

   embarrassment, humiliation, mental anguish and loss of self-esteem, as well as

   economic loss and damage to his reputation and seeks a remedy for all thereby.


                              PRAYER FOR RELIEF
108. Plaintiff incorporates herein the previous averments as if fully set forth.

109. Plaintiff demands “make whole” relief including for actual economic losses,

unlimited compensatory damages for emotional distress, loss of professional

reputation,   loss   of   professional   opportunity,   humiliation,    and   extreme

embarrassment in an amount in excess of $150,000.00 U.S.D. (one hundred fifty

thousand dollars.)




                                          19
        Case 1:19-cv-00141-SHR Document 1 Filed 01/24/19 Page 20 of 21



110. Plaintiff demands non-economic damages for pain and suffering, mental

anguish and damages for emotional distress.

111. Plaintiff demands unlimited compensatory damages against Defendants.

112. Plaintiff demands unlimited compensatory and punitive damages against the

Individual Defendants to deter, punish, and prevent future misconduct.

113. Plaintiff demands economic damages for lost Back Pay with interest, since

Plaintiff’s retaliatory termination.

114. Plaintiff demands an equitable decree awarding Plaintiff Front Pay until the

date of Plaintiff’s retirement at age 65.

115. Plaintiff demands the loss or present value of pay and retirement benefits with

interest, caused by Defendants’ unlawful firing.

116. Plaintiff demands all lost fringe and retirement benefits, including but not

limited to, health, vision, and dental insurance, and pension and retirement benefits.

117. Plaintiff demands reinstatement and all appropriate equitable, injunctive, and/or

declarative relief allowed by this Honorable Court.

118. Plaintiff demands attorney’s fees, costs, expenses, with interest, incurred in

vindicating his federally protected civil rights pursuant to 42 U.S.C. §1988 and as

allowed by state law.

119. Plaintiff demands Expert Witness Fees, costs, and expenses, with interest.




                                            20
       Case 1:19-cv-00141-SHR Document 1 Filed 01/24/19 Page 21 of 21



                              DEMAND FOR JURY

Pursuant to Federal Rule of Civil Procedure 38(b) and otherwise, Plaintiff

respectfully demands a trial by jury.

Date: January 24, 2019                       Respectfully submitted,

                                             DONHAM LAW

                                             By: /s/ Jeremy A. Donham, Esquire
                                             Jeremy A. Donham, Esquire
                                             Attorney I.D. 206980
                                             PO Box 487, Dellslow, WV 26531
                                             717.676.7749 (Phone)
                                             888.370.5177 (fax)




                                        21
